Citation Nr: 1644061	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spondylolisthesis.

2.  Entitlement to service connection for lumbar spondylolisthesis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral vestibular disorder, claimed as loss of balance, secondary to tinnitus.

5.  Entitlement to service connection for erectile dysfunction, claimed as impotence, secondary to medications prescribed for service-connected lumbosacral strain disability.

6.  Entitlement to service connection for a kidney disorder secondary to medications prescribed for service-connected lumbosacral strain.

7.  Entitlement to service connection for bacterial meningitis secondary to service-connected lumbosacral strain.

8.  Entitlement to service connection for bilateral lower extremity radiculopathy.

9.  Entitlement to a temporary total evaluation due to convalescence following surgery.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

11.  Entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	David Anaise, Esq.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the February 2013 rating decision, the RO denied entitlement to service connection for liver/kidney disorders secondary to medications prescribed for service-connected lumbosacral strain.  In July 2013, the Veteran filed a timely notice of disagreement with the February 2013 rating decision.  The Veteran has not been provided with a Statement of the Case that addresses the issue and the Board is required to remand, rather than refer, the issue to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for lumbar spondylolisthesis; erectile dysfunction, claimed as impotence, secondary to medications prescribed for service-connected lumbosacral strain disability kidney disorder secondary to medications prescribed for service-connected lumbosacral strain disability; bacterial meningitis secondary to service-connected lumbosacral strain; bilateral lower extremity radiculopathy; a temporary total evaluation due to convalescence following surgery; TDIU; and entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A December 1993 rating decision denied a claim for service connection for spondylolisthesis.  The Veteran was notified of the denial by letter dated later that month and did not file a notice of disagreement or new and material evidence within one year of the denial notice.

2.  The additional evidence presented since the December 1993 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active service.

4.  Since the Veteran's current tinnitus is not related to service, service connection for a peripheral vestibular disorder, claimed as loss of balance, as secondary to tinnitus, is not warranted.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied a claim for service connection for spondylolisthesis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence to reopen a claim of service connection for spondylolisthesis has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for a peripheral vestibular disorder, claimed as loss of balance, as secondary to tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in September 2010, with an addendum opinion provided in April 2012.  The Board finds the examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for spondylolisthesis in June 1993.  A December 1993 rating decision denied the claim on the basis that the condition preexisted service and there was no evidence of aggravation as a result of military service.  He was notified of the denial by letter dated later that month.  The Veteran did not timely appeal the December 1993 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for spondylolisthesis may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the Veteran has submitted new and material evidence since the last final decision in December 1993.  The newly submitted evidence includes private treatment records showing ongoing treatment for spondylolisthesis, August 2010 back surgery for a herniated disc, and an April 2013 statement from Atlas Spine, LLC that suggests that the Veteran's in-service back injury aggravated the preexisting spondylolisthesis.  

The Board finds that the treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they speak directly to the Veteran's claim of service connection for spondylolisthesis.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. 

Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for spondylolisthesis, is reopened.  To that extent only, the claim is allowed.  The reopened claim is remanded herein for further development, as noted below.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that service connection is warranted for tinnitus and that service connection is warranted for peripheral vestibular disorder, claimed as loss of balance, secondary to tinnitus.  

A September 2010 VA tinnitus examination reflects that the Veteran reported ringing in the ears with an onset of the last 6 months to a year, occurring once every 

couple of weeks lasting for 15 to 20 seconds.  The Veteran also stated that he believed the tinnitus was related to his loss of balance.  After audiometric testing, the examiner concluded the Veteran's hearing was within normal limits bilaterally.  As a result, the examiner stated he was unable to resolve the issue without resorting to mere speculation.  An April 2012 VA addendum opinion reflects that the examiner opined that it was less likely as not the Veteran's tinnitus was related to acoustic trauma in the military.  The rationale provided included evidence that the Veteran reported the onset of tinnitus as occurring 6 months to a year prior to the September 2010 VA examination, which is nearly 30 years after his separation from service.  The examiner also noted the sporadic nature of the tinnitus symptoms, occurring once every couple of weeks lasting 15 to 20 seconds could be attributed to various causes such as small muscle spasms located within the middle ear space, jaw or neck tension, caffeine, head positioning, or can show up spontaneously without an obvious cause.  With no competent evidence demonstrating a nexus between any current tinnitus and an inservice injury, disease or event, the Board concludes that the preponderance of the evidence is against the claim and service connection for tinnitus is denied.

Since service connection for the tinnitus is not warranted, service connection for a peripheral vestibular disorder, claimed as loss of balance cannot be granted on a secondary basis.  The Veteran has not alleged service connection for the peripheral vestibular disorder, claimed as loss of balance, on a direct basis and the competent and credible evidence does not suggest a nexus between the peripheral vestibular disorder, claimed as loss of balance symptomatology, and service.

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the evidence of record is not at least in equipoise with respect to either claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Service connection for tinnitus and service connection for a peripheral vestibular disorder, claimed as loss of balance, secondary to tinnitus are denied.



ORDER

New and material evidence having been received, the Veteran's claim for service connection for spondylolisthesis is reopened.  The claim is allowed to this extent only.

Service connection for tinnitus is denied.

Service connection for peripheral vestibular disorder, claimed as loss of balance, secondary to tinnitus, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Kidney condition secondary to medications prescribed for service-connected lumbosacral strain

At the outset, the Board notes that the Veteran's initial claim was for service connection for a liver disorder secondary to medications prescribed for his service-connected lumbosacral strain.  However, at the September 2010 VA examination, the Veteran stated that his claim was for a kidney condition, not a liver condition.  Therefore, the issue has been recharacterized.

For the reasons explained in the introduction, a Statement of the Case must be issued on the issue of entitlement to service connection for a kidney condition, secondary to medications prescribed for service-connected lumbosacral strain.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Spondylolisthesis

The Veteran contends that his spondylolisthesis is related to a back injury he incurred on active duty, or, in the alternative, that the in-service injury aggravated a preexisting back condition.  Specifically, the Veteran has asserted that even if his spondylolisthesis preexisted service, as was found by the in-service Physical Evaluation Board (PEB) and the VA examiner, the condition was aggravated by the in-service back injury he incurred while pushing a very heavy engine off of a fighter aircraft in the course of his duties.  

The Veteran's service treatment records (STR's) reflect that in February 1980, he complained of low back pain.  X-rays revealed Grade 1 spondylolisthesis at L3-L4.  As a result of continued low back pain and the diagnosis of spondylolisthesis, the Veteran went before the PEB where it was determined that he had diagnoses of Grade 1 spondylolisthesis, lumbar 4 and 5, and chronic low back pain.  The PEB also found that the diagnoses rendered the Veteran unfit for service and conceded that his back disability was aggravated by active duty service.  The Veteran was discharged from service, and a January 1984 rating decision granted service connection for lumbosacral strain.  

In September 2010, the Veteran was afforded a VA lumbar spine examination in connection with his increased rating claim for his lumbosacral strain.  The examiner stated that as he pointed out during a November 2008 VA examination, the Veteran's diagnosis was not lumbosacral strain but was Grade 1 spondylolisthesis at L4-L5 with bilateral spondylosis and degenerative disc disease of the lumbar spine and degenerative joint disease of the lumbar spine.  

A March 2012 VA opinion, without examination, was provided to specifically address whether the Veteran's spondylolisthesis is considered congenital or traumatic in nature.  If congenital the examiner was asked to determine whether it was aggravated beyond the normal progression by the Veteran's military service.  The examiner noted that the Veteran's entrance examination and STR's showed the Veteran's back was normal up until the 1980 in-service back injury.  The examiner stated that x-ray at the time showed a well-defined defect in the area of L4 in the lumbar spine.  It was also noted that according to a November 1995 radiology report, spondylolisthesis at the L4-L5 was secondary to the developmental bilateral defects in the pars interarticularis.  The examiner stated that this type of defect is never acquired it is always congenital/developmental, and in the examiner's opinion is more likely than not the reason that the PEB held that the spondylolisthesis existed prior to entrance on active duty.  The examiner went on to state that in his opinion, the Veteran's spondylolisthesis is considered congenital and not traumatic.  Additionally, the examiner stated the congenital spondylolisthesis was not aggravated beyond the normal progression by the Veteran's military service.  The rationale provided was that the spondylolisthesis was noted to be Grade 1 at the time of the 1983 rating decision and remained at Grade 1 in 1995 and 2006, thereby showing no evidence for progression during the Veteran's military service or for many years after his discharge.  

The Veteran in his April 2013 notice of disagreement, disputes the findings of the March 2012 VA examiner.  The Veteran asserts that he never had any problems or difficulties with his back until the day he helped move the engine from the aircraft, and heard a distinct pop in his back.  In fact, he stated that he performed various physically demanding tasks throughout service from boot camp up to the day of the injury without experiencing any back-related problems.  Additionally, the Veteran noted that various back specialists from the Rothman Institute, Penn Medicine, and the Pediatric Orthopedic Society of North America (POSNA), as well as various websites addressing spondylolisthesis show that the condition has 5 types:  dysplastic, isthmic, degenerative, traumatic, and pathologic, the causes of which can include trauma, degenerative, tumor, and birth defects.  

As the Veteran has pointed out, and the evidence suggests, that there are various types of spondylolisthesis as well as causes, the Board finds the March 2012 VA examiner's opinion inadequate.  The examiner stated that a defect in the pars interarticularis (spondylosis) can only be congenital, and while that may be true, individuals with spondylosis are at increased risk of developing the condition isthmic spondylolisthesis which can be caused by hyperextension of the lower back or lumbar spine.  Furthermore, there is evidence that suggests spondylolisthesis may be caused strictly by trauma, which the Veteran states he sustained in service.  This theory was not addressed by the VA examiner.  As the issue of whether the Veteran's spondylolisthesis is a congenital defect or disease plays a significant role in determining whether service connection can be granted, the Board finds that a remand is necessary to obtain a definitive answer as to whether it is a defect or disease.  

Service connection for erectile dysfunction, claimed as impotence, secondary to medications prescribed for service-connected lumbosacral strain, bacterial meningitis secondary to service-connected lumbosacral strain and bilateral lower extremity radiculopathy; entitlement to a temporary total evaluation due to convalescence following surgery, entitlement to TDIU; and entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling, are inextricably intertwined with the issue of service connection for spondylolisthesis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding VA or private treatment records pertinent to the claims on appeal.

2.  Issue a Statement of the Case with regard to the issue of entitlement to service connection for a kidney disorder secondary to medications prescribed for service-connected lumbosacral strain.  Inform the Veteran that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, the case should be returned to the Board for further appellate review of this issue only if the appeal of the entitlement to service connection for a kidney disorder secondary to medications prescribed for service-connected lumbosacral strain issue is perfected.

3.  Following completion of the development requested in paragraph 1, above, the claims file should be provided to an appropriate medical professional so as to render the requested opinions, below.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  

(a) The examiner should state whether the Veteran's diagnosed spondylolisthesis is a congenital defect or disease.

If the examiner determines that the spondylolisthesis is a congenital defect, the examiner should render an opinion as to whether the Veteran suffered a superimposed disease or injury, for example an injury to his lumbar spine, during service that caused additional disability to the congenital defect.

If the examiner determines that the spondylolisthesis is a congenital disease, the examiner should render an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that it was not aggravated beyond the normal progression.  

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. it is undebatable.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

(b) If the examiner determines that the spondylolisthesis is not congenital, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) than the spondylolisthesis is etiologically related to service, including the low back injury sustained in service while pushing a heavy engine off of an aircraft.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


